Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 14 is objected to.  The limitation “RC’ represents the same meaning as described above” should be removed from claim 14 since claim 14 is dependent on claim 13 which defines variable RC’.  This limitation is redundant. 
Claim 16 is objected to.  The limitation “wherein the above-described compound represented by formula (C-2-1)” should be amended to --wherein formula (C-2-1)--.  The limitation “the above-described compound” is unnecessary and can cause confusion.  Additionally, the last two lines of claim 16 should also be removed as this text is unnecessary and redundant.
Claim 17 is objected to.  The limitation “wherein the above-described compound represented by formula (C-2-2)” should be amended to --wherein formula (C-2-2)--.  The limitation “the above-described compound” is unnecessary and can cause confusion.  Additionally, the last two lines of claim 17 should also be removed as this text is unnecessary and redundant.
Claim 18 is objected to.  The limitation “wherein the above-described phosphorescent compound is a phosphorescent” should be amended to --wherein the phosphorescent--.  The limitation “the above-described phosphorescent compound” is unnecessary and can cause confusion. 
Claim 19 is objected to.  The limitation “M, n1, n2 and A1-G-A2 represent the same meaning as described above” is unnecessary and should be removed from claim 19.
Claim 20 is objected to.  The limitation “M, n1, n2 and A1-G-A2, R11B, R12B, R13B, R14B, R21B, R22B, R23B, and R24B represent the same meaning as described above” is unnecessary and should be removed from claim 20.
Claim 21 is objected to.  The limitation “M, n1, n2 and A1-G-A2 represent the same meaning as described above” is unnecessary and should be removed from claim 21.
1, n2, R11A, R12A, R13A, R21A, R22A, R23A, R24A and A1-G-A2, represent the same meaning as described above” is unnecessary and should be removed from claim 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, it is not possible for variable RC to be equal to a group satisfying formula (C’-1) as currently drawn since formula (C’-1) cannot be placed within formula (C-1) without the removal of the two bonds on the top half of formula (C’-1).  Correction is required.  Applicants could add to “*” to the end of each of these bonds and add the limitation that each “*” denotes a bonding position to rings R1C and R2C.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 15, 17-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al. (US 2013/0037791, cited on Applicants information disclosure statement, filed on 2/10/20).
Claims 12 and 23: Horiuchi et al. teaches and exemplifies organic light-emitting devices which comprises an emission layer which includes two host materials and a phosphorescent dopant.  One example, example 33, teachings an emission layer which consists of compounds I-7, A-32, and Ir-25 (Table 5).  The structures of compounds I-7, A-32, and Ir-25 can be found on pages 8, 16, and 15, respectively.  Compounds I-7 and A-32 each satisfy formula (C-1) of claim 1 and compound A-32 additionally satisfies the requirement that variable RC in at least one of the two compounds which satisfy formula (C-1) is a group satisfying formula (C’-1).  Specifically, C is equal to a sulfur atom, and rings R1C and R2C are each benzene rings with there being one substituent attached thereto.  In compound A-32 variables R1C and R2C are equal to benzene rings, variable RC is equal to a group represented by formula (C’-1) with variables R3C and R4C equal to benzene rings, and variable RC’ is equal to a carbon atom.  Additionally, one of the four spirobifluorene rings in compound A-32 is substituted.  Compound Ir-25 is a phosphorescent compound.  All of the limitations of claim 12 are expressly met in example 33 of Horiuchi et al.  The device taught in example 33 also anticipates the limitations of claim 23.
Claim 15: Compound I-7 in example 33 also satisfies formula (C-2-2) in claim 5 with variable RC” equal to a sulfur atom, all “E” variables equal to carbon, and all R variables equal to a hydrogen atom except for variable R24C which is a substituted aryl group.
Claim 17: Compound I-7 in example 33 also satisfies formula (C-3-2) with RC’’ equal to a sulfur atom and all R variables equal to a hydrogen atom except variable R24C which is equal to a substituted aryl group.
Claims 18-20: The phosphorescent compound Ir-25 anticipates formula (1) of claim 18 with variable n2 equal to zero, variable n1 equal to 3, variable M equal to an iridium atom, variables E1 and E2 equal to carbon atoms, and rings L1 and L2 being equal to a pyridine and a substituted benzene ring, respectively.  As applied to formula (1-B), all E variables are equal to carbon atoms, and all R variables are equal to hydrogen except for variables R23B and R22B which are equal to a methyl group and a phenyl group, respectively, which also satisfies formula (1-B1) of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al. (US 2013/0037791, cited on Applicants information disclosure statement, filed on 2/10/20), as applied to claim 18.
While example 33 does not employ a phosphorescent dopant which satisfies the limitations of formula (1-A) of claim 21 or formulae (1-A4) or (1-A5) of claim 22, the employment of such a complex would have been obvious to one having ordinary skill in the art given the overall teachings of Horiuchi et al.  Specifically, of the 27 explicitly taught complexes, complexes Ir-12, Ir-13, Ir-14, and Ir-20 satisfy the limitations of formulae (1-A) of claim 21 and (1-A4) of claim 22.  The devices which would have been obvious to prepare are not limited to the exemplified devices taught by Horiuchi et al.  Any one of the phosphorescent dopants could have been employed in working example 33, including those recited above.  As applied to formula (1-A) and (1-A4), complex Ir-12 for example has variable M equal to an iridium atom, variable n2 equal to zero, variable n1 equal to 3, all “E” variables being equal to a carbon atom except E11A which is equal to a nitrogen atom, all R variables being equal to hydrogen except variable R11A and R21A which are joined together to form a ring, thereby satisfying all of the limitations of formulae (1-A) and (1-A4).


Claims 12-14, 16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koenen et al. [US 2020/0098996, which has an earlier effective filing date (12/22/16) than Applicants earliest (unperfected) priority date of 4/27/17].
1C and R2C equal to benzene rings, variable RC is equal to a group represented by formula (C’-1) with variables R3C and R4C equal to benzene rings, and variable RC’ is equal to a carbon atom.  Additionally, one of the four spirobifluorene rings in the compounds shown in mixture 2 is substituted.  Mixture 2 therefore satisfies all of the limitations of Applicants claimed “two or more compounds represented by formula (C-1)”.  Additionally, Koenen et al. teaches that compositions which comprise any of the mixtures taught therein are employed as host materials in an emission layer of an organic light emitting device.  In such embodiments, at least one dopant material (phosphorescent and fluorescent dopants) is included (paragraph 0247).  Given the overall teachings of Koenen et al., it would have been obvious to one having ordinary skill in the art to have employed an emission layer which would inherently be prepared from a composition which is comprised of mixture 2 and a phosphorescent dopant since such embodiments are readily envisioned.  It is explicitly clear that when the mixtures taught by Koenen et al. are employed as a host material with a dopant material, a composition would be prepared which is comprised of the mixture of two or more compounds and the (one or more) dopant material (see, for example, claim 33 of Koenen et al.).
Claim 13: In mixture 2 as taught by Koenen et al. either ring R1C or ring R2C is substituted by a group which satisfies formula (D-A) of claim 13.  Specifically, the bis[biphenyl]amine substituents in mixture 2 satisfies formula D-A wherein variable mDA1 is equal to zero, variable GDA is equal to a nitrogen atom, variables mDA2 and mDA3 are equal to 1, variables ArDA2 and ArDA3 are equal to a phenylene group, and both variables TDA are equal to an aryl group (phenyl), thereby satisfying all of the limitations of claim 13.
Claims 14 and 16: Mixture 2 as taught by Koenen et al. consists of two compounds which both satisfy formula (C-2-1) in which RC’ is equal to a carbon atom, all “E” variables are carbon, all “R” variables are equal to hydrogen with the exception of variable R21C (or alternatively 11C, R31C, or R41C due to the symmetric nature of the compounds in mixture 2) which is a group satisfying formula (D-A) as described in claim 13 above, thereby satisfying claim 14.  Further, the compounds taught in mixture 2 of Koenen et al. satisfy all of the limitations of formula (C-3-1) of claim 16.
Claims 18-20: The working examples of Koenen et al. employs a mixture of two compounds as a host material and a phosphorescent green iridium dopant material having the structure shown on page 75.  While the working example employs a mixture which does not satisfy a mixture of claim 12, it has already been established that one having ordinary skill in the art would have found it equally obvious to have employed any one of the other explicitly taught mixtures of Koenen et al., including mixture 2.  The employment of such a mixture in the manner taught in the working examples would also satisfy all of the limitations regarding Applicants claimed phosphorescent compound of formula (1) of claim 18, formula (1-B) of claim 19, and phosphorescent compound of formula (1-B1) of claim 20.  As applied to formula (1), the iridium dopant D_B as taught on page 75 has variable M equal to iridium, variable n2 equal to zero, variable n1 equal to 3, variables E1 and E2 equal to carbon atoms, and rings L1 and L2 being equal to an unsubstituted pyridine ring and a substituted benzene ring, respectively.  As applied to formula (1-B), all “E” variables are equal to carbon atoms, and all R variables are equal to hydrogen atoms except variable R22B which is equal to an aryl group.
Claims 21 and 22: Regarding the phosphorescent dopants, Koenen et al. teaches that they may include those described in paragraphs 252 and 253.  Included in the explicitly taught phosphorescent dopants are those which satisfy formula (1-A) of claim 21 and formula (1-A4) of claim 22, such as, but not necessarily limited to, some of the iridium complexes taught on pages 59, 60, 66, and 67.  For example, the iridium complex taught on the bottom left of page 60 satisfies formula (1-A) of claim 21 with variable M equal to Ir, variable n2 equal to 1, variable A1-G1-A2 is an anionic ligand where A1 and A2 are equal to oxygen atoms, and G1 represents an atomic group constituting a bidentate ligand together with A1 and A2, variable n1 is equal to 2, all “E” variables are equal to carbon atoms with the exception of variable E11A which is equal to a nitrogen atom and all R variables are equal to hydrogen atoms with the exception of variable R11A which is equal to a phenyl group and variables R12A and R13A which are joined together to form a fused benzene ring, ring L1A is a diazole ring and ring L2A is a benzene ring.  This same 
Claim 23: Koenen et al. teaches and exemplifies organic light emitting devices.  Embodiments where mixture 2 is employed as a host material in an emission layer which comprises a phosphorescent dopant are readily envisaged given the overall teachings of Koenen et al. (paragraphs 218, 247 and the working examples), thereby satisfying claim 23.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766